


Exhibit 10.13

 

[g29982kui001.jpg]

AMENDMENT NO. 3 TO THE EXCLUSIVE LICENSE AGREEMENT

 

This Amendment No. 3 (this “Amendment”) to the Exclusive License Agreement
between OvaScience, Inc. (“Company”) and The General Hospital Corporation
(“Hospital”), dated June 27, 2011 (the “Agreement”), is effective upon signing
by both parties hereto.  Capitalized terms used but not defined within this
Amendment have the meanings specified within the Agreement.

 

RECITALS.

 

Whereas, pursuant to Section 12.3 of the Agreement, the Agreement may be amended
with the written consent of Company and Hospital;

 

Whereas, Company and Hospital have already entered into Amendments No. 1 and 2
to the Agreement, such amendments’ effective dates being September 7, 2011 and
July 30, 2013, respectively;

 

Whereas, in the course of Company’s business development efforts, Company has
become aware of an opportunity to accelerate development of the Expanded Field
(as amended herein); and

 

Whereas, Company and Hospital desire to amend the Expanded Field to permit such
an opportunity, such Expanded Field subject to the terms outlined in Amendment
No. 2 to the Agreement.

 

Now, therefore, Company and Hospital hereby agree to amend the Agreement as
follows:

 

1.                                      Section 1.19 of the Agreement is hereby
deleted in its entirety and replaced by the following:

 

1.19 “Expanded Field” shall mean assisted and/or artificial reproductive
technology in all non-human animals, and shall specifically exclude
(a) treatments of menopause associated symptoms or diseases other than
treatments of infertility; (b) treatments to delay menopause or menopause
associated symptoms or diseases other than treatments of infertility;
(c) diagnostics; (d) research tools, or any other field not specifically set
forth herein.  Notwithstanding the foregoing, until such time as Company is
required under Section 3.1(b)(i) of this Agreement to present to Hospital a
development plan, Hospital hereby grants to Company the exclusive right to
negotiate a worldwide, royalty-bearing license under Hospital’s rights in Patent
Rights with respect to assisted and/or artificial reproductive technology in all
non-human animals within the fields of

 

(a)  treatments of menopause associated symptoms or diseases other than
treatments of infertility;

(b)  treatments to delay menopause or menopause associated symptoms or diseases
other than treatments of infertility; and (c) diagnostics.

 

2.                                      Except as expressly modified by this
Amendment, all terms and conditions of the Agreement remain in fill force and
effect.

 

--------------------------------------------------------------------------------


 

[g29982kui002.jpg]

AMENDMENT NO. 3 TO THE EXCLUSIVE LICENSE AGREEMENT

 

3.                                      This Amendment can be executed by the
parties hereto by facsimile and in counterparts, each of which is deemed an
original and both of which taken together constitutes one agreement binding upon
the parties hereto.

 

4.                                      The validity, interpretation and
performance of this Amendment is controlled by and construed under the laws of
the Commonwealth of Massachusetts, without giving effect to the principles of
conflicts of law thereof.

 

In witness whereof, the parties hereto enter into this Amendment as of the date
of the last signature, written below.

 

OvaScience, Inc.

 

The General Hospital Corporation

 

 

d/b/a Massachusetts General Hospital

 

 

 

 

 

 

/s/ Alison Lawton

 

/s/ K. Betres

By:

Alison Lawton

 

By

Kris Betres

 

Chief Operating Officer

 

 

Assoc. Dir., Research & Licensing

 

 

 

Research Ventures & Licensing

 

 

 

September 9, 2013

 

September 9, 2013

Date

 

Date

 

 

Initialed by Hospital:

KB

 

2

--------------------------------------------------------------------------------
